DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “…are lined and/or coated”. It is unclear what this limitation means with respect to how something can be both lined and coated or lined but not coated (and vice versa), as there does not appear to be any distinction in meaning 
Claim 1 recites “various 5 aluminum bronzes” at the end of the line. It is unclear what this means, such as whether there must be five different types of aluminum bronzes, the bronze is a 5% aluminum bronze, or this is a typographical error. For purposes of examination, the latter is presumed.
Claim 4 contains the trademark/trade name AMPCO® 25. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe some aluminum bronze and, accordingly, the identification/description is indefinite. Furthermore, the specification does not specify the composition of AMPCO® 25, nor does AMPCO, the manufacturer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (CN 103742654).
Regarding claims 1-2 and 5, Zhu teaches a gas sealing valve which is used for handling gas (considered a bulk material) (p. 1, ¶ 3-4). The valve cover body 5 and valve seat 4 are made from aluminum bronze (p. 2, ¶ 11) sealing ring 9 or elastic coating 13 are made from aluminum bronze (p. 4, ¶ 5). These components are either movable parts within the valve or interior of the housing of the valve (see Fig. 1). The elastic coating 13 can be considered a coating or lining of the interior of the valve housing. These parts all are in contact with the gas.

    PNG
    media_image1.png
    443
    288
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art.
Regarding claims 1-5, Applicant’s discussion of the prior art includes the statements that mechanically generated sparks are a problem due to contact of movable metal parts in the interior of units in production (see Spec., ¶ 35 of corresponding PGPub). Applicant’s discussion of the prior art also includes the statement that it is known certain materials, such as copper and copper alloys, do not generate these mechanical sparks (see Spec., ¶ 42 ). Applicant’s discussion of the prior art further includes the statement that nickel-free aluminum bronze such as AMPCO 25 is resistant to generation of mechanical sparks in all but the most ignition-sensitive atmospheres such as hydrogen/air (see Spec., ¶¶ 47-48).
Based on the admitted prior art, it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to make the interior or movable parts of a production plant unit out of material which does not generate mechanical sparks. Furthermore, since the admitted prior art recognizes nickel-free aluminum bronze such as AMPCO 25 as an excellent mechanical spark prevention material because it does not cause ignition in atmospheres except for hydrogen/air mixtures, it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to use aluminum bronze as the material which does not generate mechanical sparks.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 103742654), as applied to claim 1, further in view of Applicant’s Admitted Prior Art.
Regarding claims 3-4, the limitations of claim 1 have been addressed above. Zhu does not expressly teach a type of aluminum bronze used for the valve. Applicant’s discussion of the prior art includes the statement that nickel-free aluminum bronze such as AMPCO 25 is resistant to generation of mechanical sparks in all but the most ignition-sensitive atmospheres (see Spec., ¶¶ 47-48). The gas valve in Zhu may be used to carry a flammable gas (see p. 1, 2). Accordingly, it would have been obvious at the effective time of filing for one of ordinary skill in the art to use a material, such as nickel-free aluminum bronze AMPCO 25, for the aluminum bronze since this bronze alloy is exceptionally resistant to spark generation and thereby lowers the risk of fire in the valve of Zhu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784